TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-19-00844-CV


                                         Q. W., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


              FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-18-001770, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Q.W. appeals from the trial court’s order terminating her parental rights to her

children. See Tex. Fam. Code § 161.001. After a bench trial, the trial court rendered judgment

finding by clear and convincing evidence that three statutory grounds existed for terminating

Q.W.’s parental rights and that termination was in the children’s best interest.           See id.

§ 161.001(b)(1)(D), (E), (O), (b)(2).

               Appellant’s court-appointed counsel has filed a brief concluding that the appeal

is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967); In re P.M.,

520 S.W.3d 24, 27 & n.10 (Tex. 2016) (per curiam) (approving use of Anders procedure in

appeals from termination of parental rights because it “strikes an important balance between the

defendant’s constitutional right to counsel on appeal and counsel’s obligation not to prosecute

frivolous appeals” (citations omitted)). The brief meets the requirements of Anders by presenting a

professional evaluation of the record and demonstrating why there are no arguable grounds to be
advanced on appeal. See 386 U.S. at 744; Taylor v. Texas Dep’t of Protective & Regulatory Servs.,

160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in

parental-termination case). In the brief, Q.W.’s counsel also reviews the evidentiary sufficiency

relative to termination under statutory ground (E) and concludes that the evidence is legally and

factually sufficient to support termination thereunder. See In re N.G., 577 S.W.3d 230, 237

(Tex. 2019) (holding that “due process and due course of law requirements mandate that an

appellate court detail its analysis for an appeal of termination of parental rights under section

161.001(b)(1)(D) or (E) of the Family Code”). Appellant’s counsel has certified to this Court

that she has provided her client with a copy of the Anders brief and the appellate record and

informed her client of her right to file a pro se brief. The Department of Family and Protective

Services has filed a response to the Anders brief, waiving its right to file an appellee’s brief

unless requested by this Court or as needed to respond to any pro se brief filed by appellant. To

date, no pro se brief has been filed.

               We have conducted a full examination of all of the proceedings to determine

whether the appeal is wholly frivolous, as we must when presented with an Anders brief. See

Penson v. Ohio, 488 U.S. 75, 80 (1988). After reviewing the record and the Anders brief, we find

nothing in the record that would arguably support Q.W.’s appeal. We have specifically reviewed

the trial court’s findings as to Q.W. under parts (D) and (E) of Family Code § 161.001(b)(1), and

we have found no non-frivolous issues that could be raised on appeal with respect to those

findings. See In re N.G., 577 S.W.3d at 237. We agree with appellant’s counsel that the appeal




                                               2
is frivolous and without merit. Accordingly, we affirm the trial court’s order terminating the

parental rights of Q.W. We deny counsel’s motion to withdraw.1



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Chief Justice Rose, Justices Baker and Triana

Affirmed

Filed: April 16, 2020




       1
           The Texas Supreme Court has held that the right to counsel in suits seeking termination
of parental rights extends to “all proceedings [in the Texas Supreme Court], including the
filing of a petition for review.” In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016) (per curiam).
Accordingly, counsel’s obligations to Q.W. have not yet been discharged. See id. If after
consulting with counsel appellant desires to file a petition for review, her counsel should timely
file with the Texas Supreme Court “a petition for review that satisfies the standards for an
Anders brief.” See id.
                                                3